Shed

0 Pare \P Document 4 Filed 09/03/19 Page 1 of 4
31 A .

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- oS Fe RR RH ee ee HK KH KH UK CK
UNITED STATES OF AMERICA : SEALED
INDICTMENT
- Ve. or
19 Cr.

CESAR CRUZ VARGAS,

Defendant. a] 9 C
Xx

 

COUNT ONE
(Narcotics Conspiracy)

The Grand Jury charges:

1. From in or about July 2018, up to and including in or
about August 2019, in the Southern District of New York and
elsewhere, CESAR CRUZ VARGAS, the defendant, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate the
narcotics laws of the United States.

2. It was a part and an object of the conspiracy that CESAR
CRUZ VARGAS, the defendant, and others known and unknown, would
and did distribute and possess with the intent to distribute a
controlled substance, in violation of Title 21, Urited States Code,
Section 841 (a) (1). .
3. The controlled substance that CESAR CRUZ VARGAS, the

defendant, conspired to distribute and possess with intent to

distribute was one kilogram and more of mixtures and substances

 
Cana

Case 1:19-cr-00635-RA Document 4 Filed 09/03/19 Page 2 of 4

containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 841 (b) (1) (A). :

t
(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4, As a result of committing the offense alleged in Count
One of this Indictment, CESAR CRUZ VARGAS, the defendant, shall
forfeit to the United States, pursuant to Title ol, United States
Code, Section 853, any and all property constituting, or derived
from, any proceeds obtained, directly or indirectly, as a result
of said offense and any and all property used, or intended to be
used, in any manner or part, to commit, or to facilitate the
commission of, said offense, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of said offense. |

Substitute Assets Provision

 

5. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited
with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
Case 1:19-cr-00635-RA Document 4 Filed 09/03/19 Page 3 of 4

Cc. has been placed beyond the jurisdiction of the
Court; .

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the above forfeitable
property. |

(Title 21, United States Code, Section 853.)

Gels S. Ru

FORE PERGON q 3 /9 GEOFFREY “S. BERMAN
United States Attorney
Case 1:19-cr-00635-RA Document 4 Filed 09/03/19 Page 4 of 4

Form No. USA-33s-274 (Ed. 9~25-58)}

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv. t
CESAR CRUZ VARGAS,

Defendant.

 

SEALED :
INDICTMENT ‘

19 Cr.
(21 U.S.C. § 846)

GEOFFREY S. BERMAN
United States Attorney

reper son

‘

 

 

Carre 4 Red
4] seen Seated \na.cimen

CB, maith awest warrant

4

torovabt Sarah yetowna

US eS
